Case 1:19-cv-24026-KMM Document 28 Entered on FLSD Docket 05/14/2020 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                            CIVIL NO. 1:19-24026-KMM


   UNITED STATES OF AMERICA,

                       Plaintiff,

         v.

   JACQUELINE D. GREEN, as Personal
   Representative of the Estate of Marie
   Green and as Co-Trustee of the Marie
   Mary Green Revocable Trust; BERT
   GREEN, as Co-Trustee of the Marie
   Mary Green Revocable Trust,

                       Defendants.


   UNITED STATES’ OPPOSITION TO MOTION FOR RECONSIDERATION
        On April 27, 2020, the Court correctly denied (Dkt. 25) Defendants

  Jacqueline Green and Bert Green’s Motion to Dismiss (Dkt. 13). Now, the Greens

  have moved for reconsideration. (Dkt. 26.) Their substantive arguments were

  addressed in the parties’ briefing—or at the very least could have been. That is
  reason enough to deny the Greens’ Motion. “A motion for reconsideration should not

  be used as a vehicle to present authorities available at the time of the first decision

  or to reiterate arguments previously made.” Burger King Corp. v. Ashland Equities,

  Inc., 181 F. Supp. 2d 1366, 1369 (S.D. Fla. 2002) (internal quotation marks

  omitted).

        Even if the Court chooses to reach the substance of the Greens’ arguments, it

  should deny reconsideration. The Greens have identified no error, let alone clear

  error or manifest injustice, in the Court’s Order denying the Greens’ Motion to

  Dismiss.
Case 1:19-cv-24026-KMM Document 28 Entered on FLSD Docket 05/14/2020 Page 2 of 8



      A.     The Court’s Analysis of the FBAR Penalty Was Correct

           The Greens advance several meritless points in arguing that the Court

  clearly erred.
           1. The FBAR Penalty Is Intended in Part to Compensate the United
              States for Tax Losses
           First, the Greens incorrectly claim that the FBAR penalty, considered on its

  face, does not compensate the government for the loss of tax on income in foreign

  accounts or for its expenses in investigating foreign accounts. (Mot. Reconsider 2-4

  (Dkt. 26).) It’s true that tax statutes require accurate reporting of worldwide income

  and impose penalties for some inaccuracies. See I.R.C. §§ 61, 6662.1 But this case

  well illustrates why those statutes are not always enough to make the government

  whole. According to the Greens’ Motion, Marie Green paid about $700,000 in back

  taxes and penalties covering the years 2005 through 2012, and that these claims

  “compensate the government for the tax loss alleged.” (See Mot. Reconsider 5 (Dkt.

  26).) Marie’s payments compensate the United States for those years, perhaps. But

  Marie and Isidor Green first opened a foreign bank account in the name of a

  company in 1988. (Compl. ¶ 14 (Dkt. 1).) It’s reasonable to infer that during many of

  the years between 1988 and 2004, the Greens realized taxable income in their

  foreign accounts, but failed to pay tax on it. By the time Marie entered the offshore
  voluntary disclosure program, the general three-year statute of limitations for the

  IRS to assess tax and penalties had long since run for those years. See I.R.C. § 6501.

           Furthermore, it is incorrect to suggest, as the Greens do, that the FBAR

  penalty is entirely divorced from tax losses. Although the maximum FBAR penalty

  is set by the account’s balance, the statute provides a defense for non-willful



  1The Greens focus on unreported investment income generated by the funds in the
  accounts, but there may be other tax issues presented by secret foreign accounts—
  whether the deposited funds were unreported taxable income, for example.

  U.S. Opp. Mot. Reconsideration – p. 2
Case 1:19-cv-24026-KMM Document 28 Entered on FLSD Docket 05/14/2020 Page 3 of 8




  penalties where the accountholder’s violation of the reporting requirement “was due

  to reasonable cause” and “the amount of the transaction or the balance in the

  account at the time of the transaction was properly reported.” 31 U.S.C.

  § 5321(a)(5)(B)(ii). Congress explained that the penalty could be “waived if any

  income from the account was properly reported on the income tax return and there

  was reasonable cause for the failure to report.” H.R. Conf. Rep. 108-755, at 615,

  2004 U.S.C.C.A.N. 1341, 1668. Furthermore, Congress gave the Secretary of the

  Treasury discretion to set an appropriate penalty amount. See § 5321(a)(5) (setting

  a maximum penalty rather than a specific amount). Congress expected the

  Secretary to exercise discretion appropriately for the facts of the case—and IRS

  guidance instructs examiners to take into account, among other factors, “[t]he

  nature of the violation and the amounts involved.” I.R.M. § 4.26.16.6.7(3)(c).

         Even though the statutory cap is tied to the account balance, rather than a

  tax loss, the FBAR penalty remains one way for the United States to remediate a

  tax loss. Courts have repeatedly rejected the argument that a statute is punitive if

  it is not tied to a quantifiable loss suffered by the government. This principle was

  explained in detail in the United States’ Opposition to the Motion to Dismiss (see

  Opp. Mot. Dismiss 6-7, 9-12 (Dkt. 16)), and it has repeatedly been upheld by courts.

  For instance, in One Lot Emerald Cut Stones v. United States, 409 U.S. 232 (1972),

  the Supreme Court considered a statute that required both forfeiture of undeclared

  imported goods and payment of a monetary penalty equal to the goods’ value.

  Despite the penalty, the statute was remedial because it “prevents forbidden

  merchandise from circulating in the United States, and, by its monetary penalty, it

  provides a reasonable form of liquidated damages for violation of the inspection

  provisions and serves to reimburse the Government for investigation and enforcement

  expenses.” Id. at 237. More recently, districts court have held that penalties imposed for

  failure to report a controlled foreign entity were remedial, and therefore not subject to


  U.S. Opp. Mot. Reconsideration – p. 3
Case 1:19-cv-24026-KMM Document 28 Entered on FLSD Docket 05/14/2020 Page 4 of 8




  scrutiny under the Excessive Fines Clause. Dewees v. United States, 272 F. Supp. 3d 96,

  100-101 (D.D.C. 2017); In re Wyly, 552 B.R. 338, 612-13 (N.D. Tex. 2016). Like the

  FBAR penalty for failing to report a foreign bank account, these penalties may be

  imposed regardless of whether the government suffers any tax harm.
        2. Remedial Penalties Need Only Redress a Monetary Harm to the
           United States
        Similarly, the Greens now incorrectly contend that remedial penalties must

  compensate a “direct natural and proximate consequence of the violation.” (Mot.

  Reconsider 6-7 (Dkt. 26).) They cite two cases for that proposition: United States v.

  Price, 290 F.2d 525 (6th Cir. 1961), and Porter v. Montgomery, 163 F.2d 211 (3rd

  Cir. 1947).2 The statutes from which those cases arise are nothing like the ones

  here. In Price and Porter, the United States did not suffer monetary harm as a

  result of the defendants’ conduct. Indeed, the defendants’ conduct had little to do

  with the United States.

        Price and Porter were both suits against sellers who exceeded ceilings set in

  price control regulations. Price, 290 F.2d at 525-26; Porter, 163 F.2d at 212. By

  statute, the buyers of the products were given the primary remedy of a suit against

  the sellers to recover treble damages. The United States could bring suit, but only if

  the buyer could not or did not. See Defense Production Act of 1950, § 409(c), Pub. L.

  No. 81-774, 64 Stat. 798, 811 (1950) (Price); Emergency Price Control Act of 1942,

  § 205(e), Pub. L. No. 77-421, 56 Stat. 23, 34 (Porter). Congress intended the statutes

  to benefit the buyers of price-controlled commodities. In other words, the harm the

  statutes sought to redress lay between private entities, not between a private entity

  and the United States. The United States’ claims in Price and Porter were more




  2The United States briefly discussed Price in explaining what constitutes a non-
  remedial penalty. (See Opp. Mot. Dismiss 6 (Dkt. 16).)

  U.S. Opp. Mot. Reconsideration – p. 4
Case 1:19-cv-24026-KMM Document 28 Entered on FLSD Docket 05/14/2020 Page 5 of 8




  akin to policing private conduct than to protecting the government’s sovereign

  rights.

        By contrast, where the United States has suffered harm to its sovereign

  rights as a result of the defendant’s conduct, courts have been willing to find that

  the cause of action is remedial. For instance, in 1871, the Supreme Court considered

  a statute that required a person who received illegally imported merchandise to

  “forfeit and pay a sum double the amount or value of the goods.” Stockwell v. United

  States, 80 U.S. (13 Wall.) 531, 533 (1871). The Court held that the statute was

  remedial because “[i]ts plain purpose was to protect the government in the

  unembarrassed enjoyment of its rights to all goods and merchandise illegally

  imported.” Id. at 546-47. The FBAR penalty’s purpose is likewise to protect the

  government in its unembarrassed enjoyment of tax on worldwide income. Similarly,

  courts have found that where the United States has suffered financial harm, a

  penalty on top of damages was an appropriate device to make sure the government

  was made whole. See United States v. Grannis, 172 F.2d 507 (4th Cir. 1949)

  (previous version of False Claims Act); United States v. Posner, 269 F.2d 742, 745

  (3d Cir. 1959) (Surplus Property Act).

        As explained above, the FBAR penalty is designed to secure the government’s

  right to tax worldwide income and to compensate it for taxpayers’ use of foreign

  accounts to avoid that tax. It is much more analogous to civil tax penalties or

  customs duties than to the price control statutes at issue in Price and Porter.
        3. The FBAR Penalty Is Remedial Even Though It Deters Misconduct
        The Greens cite additional (and after-enactment) legislative history to show

  that the 2004 changes to the FBAR penalty were intended to improve reporting of

  foreign financial accounts. (Mot. Reconsider 7 (Dkt. 26).) That observation is true,

  but unremarkable—it carries little weight here. As the United States noted in its

  Opposition, “all civil penalties have some deterrent effect” on the conduct they


  U.S. Opp. Mot. Reconsideration – p. 5
Case 1:19-cv-24026-KMM Document 28 Entered on FLSD Docket 05/14/2020 Page 6 of 8




  penalize. Hudson v. United States, 522 U.S. 93, 102 (1997) (cited in Opposition at 6

  and 10). The FBAR penalty is no different. The fact that it encourages compliance

  does not answer the question of whether it abates upon death. As the Eleventh

  Circuit has explained, where a statute has “certain punitive aspects,” but also

  “serve[s] important nonpunitive goals,” the government’s claim can survive the

  defendant’s death. United States v. Land, Winston County, 221 F.3d 1194, 1198

  (11th Cir. 2000) (quoting United States v. Ursery, 518 U.S. 267, 290 (1996)) (internal

  quotation marks omitted). See also, e.g., Kirk v. Commissioner, 179 F.2d 619, 621

  (1st Cir. 1950) (holding that tax fraud penalty “[n]o doubt . . . has a deterrent effect

  upon those who would consider the perpetration of such a fraud,” but was remedial

  regardless).

          Thus, the Greens’ additional citation of legislative history does nothing to

  show the Court was wrong in concluding that “although the FBAR penalty serves

  some retributive and deterrent purposes, those purposes does not unilaterally

  render the FBAR penalty penal in nature.” (Order 13 (Dkt. 25).)

     B.     The Court Did Not Convert the Motion to Dismiss

          Finally, the Greens claim that the Court converted their motion to dismiss

  into one for summary judgment. (Mot. Reconsider (Dkt. 26).) That argument is

  spurious for two reasons. First, in context, the Court was not making a factual

  finding when it stated that “Marie’s failure to satisfy the FBAR filing requirements

  may have deprived the Government of taxes on investment gains she made in the

  accounts at issue, hindered the Government from investigating and prosecuting

  crimes . . . , and forced the Government to expend significant resources to

  investigate Marie’s accounts.” (Order 11-12 (Dkt. 25).) Rather, the Court was

  explaining why the FBAR penalty has a remedial purpose. (See id. at 11 (citing

  United States v. Garrity, No. 3:15-CV-243(MPS), 2019 WL 1004584, at *9 (D. Conn.



  U.S. Opp. Mot. Reconsideration – p. 6
Case 1:19-cv-24026-KMM Document 28 Entered on FLSD Docket 05/14/2020 Page 7 of 8




  Feb. 28, 2019), discussing remedial aspects of the FBAR penalty, and stating, “[f]or

  example, in this case . . .” as a preface to discussion of facts alleged in the

  Complaint (emphasis added)).

           Second, even if the Court’s statement could be read as an analysis of the facts

  of this case, it was an appropriate one. On a motion to dismiss, the Court takes well-

  pleaded allegations as true and draws all reasonable inferences in the plaintiff’s

  favor. See, e.g., Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir. 2010). The

  facts in the Complaint include that Marie Green enrolled in the Offshore Voluntary

  Disclosure Program in 2013, then withdrew. (Compl. ¶¶ 49-53 (Dkt. 1).) And it is

  reasonable to infer from those facts that Marie Green’s non-compliance occasioned

  investigative costs for the government. The Court’s observation was both apt and

  appropriate.3

      C.     Conclusion

           The Greens have not presented any substantive arguments in their Motion

  for Reconsideration that were unavailable at the time of the parties’ initial briefing.

  The arguments they do present—including the claim that the Court converted the

  motion to dismiss into one for summary judgment—lack merit. The Court should

  deny the Motion for Reconsideration.




  3The United States should not be required to apportion the costs attributable to
  Marie Green from the costs attributable to other participants in the OVDP. If even
  possible, it would be a tremendous undertaking to calculate the person-hours that
  went into designing, analyzing, and administering the OVDP. That is not
  required—a penalty is remedial if it works rough justice, and no precise calculation
  of damages to the government is necessary. See, e.g., Rex Trailer Co. v. United
  States, 350 U.S. 148, 152-53 (1956) (holding that government did not need to allege
  or show specific damages in order to prevail on Surplus Property Act claim).

  U.S. Opp. Mot. Reconsideration – p. 7
Case 1:19-cv-24026-KMM Document 28 Entered on FLSD Docket 05/14/2020 Page 8 of 8




  Respectfully submitted this 14th day of May, 2020.


                                   RICHARD E. ZUCKERMAN
                                   Principal Deputy Assistant Attorney General

                                    /s/ Adam Strait
                                   ADAM D. STRAIT (Mass. BBO No. 670484)
                                   MARGARET S. SHOLIAN (Wash. Bar No. 51444)
                                   JOHN P. NASTA, JR. (Fla. Bar No. 1004432)
                                   Attorneys, Tax Division
                                   U.S. Department of Justice
                                   P.O. Box 14198
                                   Washington, D.C. 20044
                                   Telephone: (202) 307-2135 (Strait)
                                   Telephone: (202) 514-5900 (Sholian)
                                   Telephone: (202) 307-6560 (Nasta)
                                   Facsimile: (202) 514-4963
                                   adam.d.strait@usdoj.gov
                                   margaret.s.sholian@usdoj.gov
                                   john.nasta@usdoj.gov

                                   Of Counsel:
                                   ARIANA FAJARDO ORSHAN
                                   U.S. Attorney, Southern District of Florida

                                   Attorneys for the United States of America




  U.S. Opp. Mot. Reconsideration – p. 8
